Citation Nr: 1401207	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for left shoulder disability. 

3. Entitlement to service connection for a headache disability. 

4. Entitlement to service connection for a left leg/knee disability. 

5. Entitlement to service connection for a right leg disability. 

6. Entitlement to service connection for a rib disability . 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to September 1960. 

As reflected in an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, the Veteran's service from July 1, 1953, to June 30, 1957 is honorable for VA purposes and is not a bar to VA benefits under 38 C.F.R. § 3.12(d)(4); and service from July 1, 1957, to September 12, 1960, is considered dishonorable for VA purposes and is a bar to such benefits related to this period. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO, which denied the benefits sought. 

The Veteran requested a Board hearing in February 2012. See VA Form 9.  In a November 2013 communication (received in December 2013), the Veteran stated that he no longer wished to attend the Board hearing (which was scheduled for January 2014); he did not request to be scheduled for another Board hearing.  As such, his request for a hearing is deemed withdrawn.  

The Board notes that additional evidence was added to the Veteran's virtual VA claims folder without the benefit of a waiver for RO consideration. See 38 C.F.R. § 20.1304.  This evidence consists of VA outpatient treatment records from March 2013 to October 2013.  However, such treatment records do not discuss or mention the issues being decided herein (namely, the right shoulder and right leg). Accordingly, the Board finds that the evidence received is not evidence for which a remand is required under 38 C.F.R. § 20.1304(c) (2013). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left shoulder disability, a headache disability, a left leg/knee disability, and a rib disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a right shoulder disability. 

2. The Veteran does not have a right leg disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303  (2013).

2. The criteria for service connection for a right leg disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303  (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21   (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2009 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection. The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in a June 2009 letter.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As indicated in the remand portion of this decision, it is possible that not all of the Veteran's service treatment records are available.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board notes that, besides the unavailable service treatment records, all pertinent evidence has been obtained in this case.  This included VA treatment records from the VA Tennessee Valley Healthcare facilities for the time period from 2002 through February 2013, which are also incorporated in the "Virtual VA" filed records, and which considered by the most Supplemental Statement of the Case in August 2013. 

The Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration  (SSA). In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Information contained in the claims file reflects that the Veteran is receipt of Supplemental Security Income (SSI) based on age and not Social Security Disability Income (SSDI).  Moreover, the Veteran himself has not identified any SSA records that would be relevant to his claims.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  As such, it is not necessary to Remand for these records.

The Board also acknowledges that the Veteran has not been afforded a VA examination for his claims. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As noted above, the Veteran's complete service treatment records are not available.  However, as discussed below, no competent evidence of a right leg or right shoulder disability has been submitted.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claims for service connection for right shoulder and right knee disabilities. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Applicable Law and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis 

In the present case, the Veteran contends that he has disabilities of the right shoulder and right leg that are related to his active military service.  Specifically, he has reported that he injured his shoulder and leg after falling from a telephone pole during a "wireman" training course at Camp Lejeune. See, e.g., June 2009 Claim for Service Connection; June 2010 Notice of Disagreement; November 2010 Statement from Veteran; February 2012 Substantive Appeal; and August 2012 Statement from Veteran. 

As noted above, it is possible that some of the Veteran's service treatment records are unavailable.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind. It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). 

The available service treatment records pertaining to the Veteran's period of "honorable" service, from July 1, 1953, to June 30, 1957, consist only of dental records, a June 1953 Report of Medical History, and November 1956 discharge/re-enlistment Report of Medical Examination.  These records are negative for any evidence of complaints, treatment or a diagnosis related to the right leg/knee and/or right shoulder, or any notations pertaining to a fall.  

STRs pertaining to the Veteran's other period of service (characterized as "dishonorable") are also absent for such complaints.  

The post-service medical evidence of record does not show that the Veteran has ever been diagnosed with a disability of the right shoulder or right leg.  The Veteran receives all of his medical care through VA.  Outpatient treatment records from the Tennessee Valley Healthcare System, including the Memphis VAMC, dated from 2002 to 2013, are completely devoid of diagnoses relating to the right leg and/or right shoulder. 

The Board acknowledges that the record contains complaints of generalized, bilateral leg cramps, calf pain, and lower extremity claudication.  However, these symptoms have been attributed to his peripheral vascular disease (or, PVD, a disability of the vascular system that affects the blood vessels), and not to any underlying orthopedic leg injury for which the Veteran is claiming service connection. See October 2007 VA Treatment Record; see also September 2010 VA treatment record. 

As noted above, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007). (Note: the Veteran's claim for service connection was received in June 2009).  

The Veteran is competent to report that fell and injured his right shoulder and right leg in-service.  However, no underlying disabilities of the right shoulder or right leg have been identified in this case.  With respect to the right shoulder, in particular, the Veteran has not articulated any symptoms, such as pain or decreased range of motion that may indicate the presence of a right shoulder disability.  There are no other findings of a right shoulder disability in the record.  Again, the Veteran has been diagnosed with a vascular condition (PVD), the symptoms of which affect the lower extremities, but there are no other findings of a disability that is isolated to the right leg in the medical record.  

In essence, the evidence of current diagnoses of right shoulder and right leg disabilities is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disabilities since laypersons, such as the Veteran, are not qualified to render a medical diagnosis. 38 C.F.R. § 3.159(a)(1),(2) (2013).

In light of the absence of any competent evidence of a current right shoulder and/or right leg disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.


ORDER

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a right leg disability is denied. 


REMAND

The Veteran contends that his left shoulder (diagnosed as osteoarthritis), left leg/knee (diagnosed as meniscal tear, degenerative joint disease), rib (diagnosed as bone lesion, right 10th rib, possible fracture - see January 2002 x-ray report and September 2007 treatment report), and headache disabilities are related to his active military service.  Specifically, he has reported that he injured his left shoulder, left leg/knee, rib, and head after falling from a telephone pole during a "wireman" training course at Camp Lejeune. See, e.g., June 2009 Claim for Service Connection; June 2010 Notice of Disagreement; November 2010 Statement from Veteran; February 2012 Substantive Appeal; and August 2012 Statement from Veteran.  This incident purportedly occurred during his honorable period of service (from July 1, 1953, to June 30, 1957), and shortly after his transfer from Parris Island ("after boot camp") to Camp Lejeune.  The Veteran's DD Form 214 confirms an MOS of "wireman."  

The Veteran has consistently asserted that this incident should be documented in his service treatment records (STRs), and to the extent that it is not, he believes that such records are officially lost, missing or were otherwise destroyed in the National Personnel Records Center fire.  The Board notes that the few existing STRs of record do not document the Veteran's reported injury involving the telephone pole, nor do they reflect shoulder, leg/knee, rib, or headaches complaints/treatment.  However, other than a June 1953 Report of Medical History and the November 1956 discharge and re-enlistment Report of Medical Examination, there are no STRs dated prior to 1959; nor are there personnel records documenting the Veteran's service (e.g., unit, location, etc.) prior to 1959.  

Based on the above, the Board finds that the Veteran has reasonably identified records that may be available.  Under the circumstances of this case, where service department records are missing at no fault of the Veteran, additional efforts are required to search alternative sources covering his entire period of "honorable" active duty service, and specifically from 1953 to 1956 while stationed at Camp Lejeune. 38 U.S.C.A. § 5103A; see Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate sources of records).

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available service medical and personnel records that are not presently associated with the claims folder, a remand is required. See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact. The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim. 38 C.F.R. § 3.159(e).

Finally, it appears that there are outstanding VA treatment records.  In particular, the record currently contains VA treatment records dated from 2002 to 2013, but no records dated prior to January 2002.  It is clear from date references/notations made within these VA records that the Veteran received VA treatment prior January 2002.  As these records are potentially relevant, the records must be requested. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Undertake appropriate development to obtain a complete copy of the Veteran's service treatment and personnel records, and specifically those dated from 1953 to 1956, including any records pertaining to injuries sustained at Camp Lejeune, through official channels, with any necessary follow up requests.  If the records are not available, search alternate sources of records.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and if the records are unavailable, make a finding to that effect.

2. Ensure that all outstanding VA treatment records are associated with the file, notably those dating prior to January 2002.  The record suggests the Veteran has received his treatment through the Tennessee Valley Healthcare System, including the Memphis VAMC. If the records are not available, the Veteran should be so informed.

3. After completion of the above development, review the claims file and undertake any further development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  

This also shall include obtaining and associating with the claims file, after securing any necessary proper authorization, any additional pertinent records identified by him during the course of this remand.  

This finally shall include, if deemed necessary, affording the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of any left shoulder, left knee/hip, rib, and headache disabilities found to be present.

4. Then readjudicate the remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


